UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

won nee ee eee ee ee eee eee eee x
RAFAEL BURAYEV, :
Plaintiff,

-against- ORDER
GOVERNMENT EMPLOYEES INSURANCE 2 21 Civ. 2237 (GBD)
COMPANY, a.k.a. GEICO, :

Defendants. :
ee x

GEORGE B. DANIELS, District Judge:
In light of the Parties’ notice that they have reached a settlement, all conferences and
deadlines previously scheduled are adjourned sine die. The parties shall submit a stipulation of

dismissal or a status report within thirty (30) days of this order.

Dated: July 6, 2021
New York, New York
SO ORDERED.

GEPRG B. DANIELS
TED STATES DISTRICT JUDGE

 

 
